Case 5:17-CV-01072-DAE Document 103-11 Filed 11/07/18 Page 1 of 7

EXH|B|T K
JACQUELVN SALVADOR DEPOS|T|ON

 

 

 

 

 

 

 

 

 

 

 

 

  

1 E 11 l-lleG ll/U//lt$ hi@@t€ 2 OT /
2 sAN ANToNlo olvlstoN 2 Appearances ..................................... 2
3 AaBE¥l]T|'|Cl’Jt 135 JL$)"|;ltl`éi TON ) 3 JACQUEL.YN C. SALVADOR
4 aug erS 4 Exammat:on by Mr. Crane................... 4
5 §§ L 'rE|srrBéent, N 5 Changes and Signature Page ...................... 35
g loe- BU` eq_s.FFS' ) g Coun Reporter's Ceniflcate.................... 36
8 ;§-EC NTl§ggl».esrlsns%-E 8 mma
9 b%EES,KNNlA ) ' 9 NO. DESCR|PTloN PAGE
12 _________________ _ 12 E"""°‘" 5'§%'5€ 362?"1§3%%%%48) .......... v
12 0RAL oePOSlTloN or= 12 E"h'b't 2 Y§'§§'e§);c§ 8936\1¢¥§?° 16
13 JAcQuELYN c. sALvADoR 13 . . """""""""""
Exhlbrt 3 anrcth 27C189, Handw_ tte
14 JULY 25' 2°18 14 o° a 9 °E'b°é'X“é‘o 116
15 ~~~~~~~~~~~~~~ ' ‘ ----- 15 (Su§Ago 835 ..................... 17
16 oRAL nEPosmoN or .rAcouELYN c. sALvAoon, produced 16 Exhibit 4 Msnd 2°en80rdinanoe
17 as a witness at the instance of the Flaintiffs, and 17 (A%rj§°z°ggt ZSJ00100) ............ 23
18 duly swom. was taken in the above-styled and numbered 18 Exhibii 5 %g§g%%%% Al'siCle.-""" 26
19 cause on the zsm day or July, 201a. nom 2131 p.m. w 19 Exhibu 6 Handw"tten Minutes‘ 03,27/1899
20 3;21 p.m., before sharon L. Meoonald, csR. in and for 20 (COSAOOOO?B) ---------------------
21 the State ot Texas, reported by machine shorthand, at 21 Exhibit 7 ?3'1300 A4m?8 mo Dai|y EXPFe$S'
22 me ames or city of san Anronio. 100 w. Housmn, 22 zF:Sg- ASJ00276) ............ 29
§§ 19th Floor. San Antonio. Texas. pursuant to the §§ EXhibit 8 %%SAU ual|' ot)efgb|[¢§cs, goedm on ........ 31
Federai Rules of Civil Procedure and the provisions . .
E h b t 9 Hl t
25 seed on the rem or attached rem 25 x ' ' i@°o§ §Aoooss§ 930$»~000592) ........ 31
HILL COUNTR¥ COURT RBPDRTBRS BILL COUNTRY COuET RBPORTBRS
(210)691-1633 (210)591-1633
1 A P P E A R A N C E S 1 JAcQur-:Lvn c. sALvAooR,
2 FOR THE PLA|NT|FF(S). ' 2 having been first duly swom. testified as foltows:
3 O§:A 058 J CRANE 3 EXAM|NATION
4 rc§64 Wa(§exas ulte 4 BY MR. cRANE:
5 5 Q Ms. Salvadorl as l mentioned, l'm Tom Crane. l
6 100 'ce64 sbcg|obal nset 6 represent the Daughters of the Confederacy. the Albert
7 FOR THE DEFENDANT(S): 7 Sidney Johnston Chapter.
8 B§E|Altgy§ T%Q§EV|CH’ P_C_ 8 Would you state your name for the record.
g exas 78283 9 please?
10 qz-°S§W com 10 A Jacque|yn C. Salvador.
11 11 Q How are you employed, Ms. Salvador?
12 ALSO PRESENT: 12 A |'m with the office of the city clerk, the
13 Robin Terrazas 13 archives and records ~ municipal archives and records
14 Jean Lane 14 division, librarian assistant
15 Jacquelyn C. Sandoval, the \Mtness 15 Q So are you with archives orwilh the library or
16 Sharon L. McDona|d, CSR 16 both?
17 17 A No. Wlth archives.
18 18 Q 0kay. Does that have something lo do with the
19 19 San Antonio Pub|ic Library?
20 20 A No. they're separate.
21 21 Q They're separate.
22 22 A They're separate.
23 23 0 So you mentioned library. ls that part of your
24 24 job title?
25 25 A Yes. lt is part of my job til|e.

 

 

 

 

H!LL COUNTRY COURT HBFORTBRB
(210)691-163]

HILL COUNTRY COURT RBPORTBRS
(2!0]691'1633

 

 

Case 5:17-CV-01072-DAE Document 103-11 Filed 11/07/18 Page 3 of 7

ctst-tss(otz)
sua.r,uoaau .Luno:> x'u.nno:> 1113

EEBI'TSB(OTZ)
SHSLHOdBH LHHOS AHLNBOD GTIK

 

 

 

 

 

 

 

 

 

 

1 'Ma1au:eo 113111 01 - Mou)| 1,uop - pue| 10 s>1001q gz 'sa)` V 93
0m101£poq:0u0111n0£ pau01111ad aAeq hmapa;uog vz g,axo1aq 1euuo1 10111 uaas nos aAeq 113
00110 9011150€£| 001 'S€€JQLW\ EZ ‘03!1!1100 Aal|l 01311~\ W0110q 3011910\111015!1\1 0 SZ
r(@u!peau) v zz 'Sa£ 'Alan€e/\ v zz
»1,uop 1 pJoM 0 s,aJaLLL 'Aes1sn[ueo 1z gsa!doo 13
noA ‘pue1sJapun 1,u0p noA pmm 0 01 awoo noA 11 0 03 pag11laa 1111M 10111Lue1 noA 010 ‘waq1 10 aer 0101 01 Mou oz
'Auos w,1 V 51 pue sangqme 1P.d101un1u u1 pau!en uoslad 0 sv 0 51
- amos 001 11 0 91 'sa,\ v 91
'O!uoluv ues;° 010 310 11 '19~\€09 099 1101 (anao “dw Aa) 0 11
10 110un00 1010 0111Aq peu!eplo 11 ag 91 'uo!snpuoo 91
1(6011>€3>=1) v 91 19631 'uonve!qo fxolulvdzlu 'aw 91
gpzooa: 0111 01u1 sKes sgq1 1011~1 peaJ noA ueo 11 LAoeJapa1uog 0111 11
'aAeq 1 ueq1 010111101 e sBu1q1 010 asaq1 peaJ A\qequd 91 10 s101110`neq aq11o1san0010111016u1aa160 aoueugpxo ue 91
a)\,no,& Mou>1 1 asneoaq noA 01 101ap 1 ‘u106v 0 51 passed N!O 911112111 noA 01 a1eo1pu1 31\11 5000 0 31
‘10501'\| 'S>|O!H llElISlE\N V 11 'SSA V 11
650!1!1~\ 1001 0001 005 1109 ‘1! MO\SQ 00\11 P"V 0 01 06681 01
'qea,\ V 5 'Lz umw ‘Aepuow uo 110un00 1110 011110 6u11001u a won 6
'ssan61saq Mu s_1el11 'me,ew ‘saA 0 9 010001 e s1 s1111 10111 noA 011s066ns s1111 saoq '5391 9
16691 'Lz umw 193 001 1110 'MJOS w.l v z 'Lz umw 100qu ‘o!uowv des 10 1110 am 'uourw=> 1110 L
Mlalelmoe 1010 pan l P!cl '6691 ‘Lz 9 am 10 00!133101€105311 ‘SAES 11 dol 301 se puv 0 9
110.\21111 paA01ddV ‘sAes 11 0)111 s>100111lau100 pmm-1101 g '0N V g
JaM01 0111 u1 uaq1 pue 'am1eu61s e's,a:am - sAes 1 Ls11011.1 110110101111 paweu JeruJ e 1
11 pue ‘asea|d ‘Luo11oq 0111 1a >1001 noA ueg 0 g 10 emma noA 0101111 '1u011oq 0111 1a ‘Jerw 's)1011.1 11el1slew 9
'sa£ Aes p1n0M 1 V z sKes 11 ‘110~\ -119115.121;11 cum Mou)1 no£ 00 0 z
111ko sam uque||eg ueMg 1 'sa;nu!w 011110 u011.lod e 10 Adoo pagg.lao V V 1
“‘VC cc ,
€£9!~169(012) €€9!'!69(0!£)
SHS&H°&SH &8003 AHLHHOD 1118 SHE&HOdSH LHH°S XHLNROQ 11!H
uaqM paso peaq)ana| quqoxd sam s111100A 0113066ns 93 ¢sezeua _1_ 'sw 111011 11 pangaoal 93
101119001] '10£0111 ‘ueq6011eg uehg sAes 11 ‘11aM - 01011 113 noA uaqm eq 01 s1111 pue1s:apun noA 010 101111/1 0 vz
S.l! 0>1!| S>|00l ll 'PB€MJQH€| S!\l¥ S€ll 1! PuV 0 €Z 'SSA V SZ
'qz>JeasaJ ALu 10 6u1uu160q 0111 puncJV V zz Lsezeua_L u1qog w01151111 6u1ngaoanaq1uawal zz
¢',ampq 01111 aes no,& pgp uaqM 0 13 noA op - 111011 s1q1 Bu1aasjaqmauxa.\ noA 0(_1 '1amsue JnoA 13
'oN V oz Jaqwawal 1,ueo 11nq 's!111 noA pa)1se1mou)1 1 'uo1sJ0/1 Qz
1006 was sezenal 'sw 6u1\11aw0s s1q1 s1 0 51 padA1 01115,10111_ 'aJaq au0 s1111s,1eq_1 'u1060 z JaqmnN 51
'90)\ V 81 1!0!11><31€ 1100l 01 005 >|SB Pl000 l 1! 08 0 81
¢',10111 Mes noA uaqM Jaqwal.uau noA oq 0 11 'saA V 11
'SSA V 91 01001100 1901 S! 5$0!11\19 310\1!01 001\1!10\[1 91
'aJo;aq 91 b'ugaas:aq\uawal noA 'aBed1ng aq1‘uo11xod ua11_uMpueL1 91
s1111 Bugaas JaqmaulaJ 00111 001)190 pue '1» lequmN 11qgl1x3 11 0111 ‘111510115 Lu,1 1001 ams anew 011sn[ 03 11
09>119\11 S.l£’l|M 005 50!'»\0\|3 lll.l (BNVHS 'HW AE} 0 91 11 91
('Pa’|l€w v 1!0!11><3) 31 000010\1! l 0S ‘001011119 510011100 00110 0101€|00101100 9 31
'ams 001 11 am 01pawaas111nq ‘M1ua a1nu1u1 uaupmpueq ames 0111 11
1ou w,| '12111010010 saA noA 110110uueo 1 V 01 1111001 s,11 'eSed 011111011110 )1001 n0A11 puv 0 01
La)am seMJo '9991 ug 6u1111madA11,useM 5 'saA Aes p1nom 1 v 5
0101111nq ‘Apeau|e s1\11Mou)1£1qequd noA ‘sa/\!qole g ¢aq 01 pasn 10110wau: g
1ed101unw 1111M101111ue1 uos.\ad e se 'ueaw 1 0 /_ aged sy\m _1_ 011101011/11 aq 111611u 101an 3111 puv 0 /_
'0s ana11aq 1 V 9 ')ued s1/\01 1_ 10 Aa)uns 101d e a>111 s)100111 V 9
02961 50~\1€\11>|“!\\1 005 00 0 9 ¢',s1uasa)da: g
'gg,1nq 's.\aqumu 0101§11_1 17 s1111 1eqm 01 se u011:>a11ooau due aAeq noA 00 0 1
011110 ams 00110u 1111-10 11101Jaq1uaoac1 v g 'saA V g
Luoge$g!ueo 3111 z Lanew .,‘p1e1 uaaq Apeane a/\eq sn|emap!g,, 'spJoM z
10 1110110:1 0111 1a a1ep 31111n0 exam nok ue:) puV 0 1 0111 aes nok uec ‘10111 M01aq >1001 noA 11 puv 0 1
va c

 

 

 

 

 
   

 

 

 

 

mamaaiystoaeysaa@e 4 or 7

 

 

1 o
42 A Librarian assistant. 2 A No.
3 Q Buf you WOrk in municipal archives? 3 Q Has anybody suggested to you what you should say
4 A Yes. 4 today'?
5 Q So you're responsible for the City's archives? 5 A No.
6 A NOi responsiblel but h€|P- 6 Q Have you ever met Robin Terrazas face to face?
7 Q Well, you work with them. 7 A No.
8 A Yes, l do. 8 0 But you did exchange a few emails apparently
9 Q What do your job duties include? 9 A Yes.
10 A Digitizing. scanningl making records readily 10 Q ls that right?
11 available in our digital collection for the public and. 11 A Yes. sir.
12 of oourse. internal City of San Antonio to have the 12 (Exhibit 1 marked.)
13 records readily available. 13 Q (BY MR. CRANE) l'm showing you what's marked
14 Q ls that a large department? 14 Exhibit 1, which l think is some or maybe all of those
15 A We're a department of three. 15 emails between you and Robin Tenazas. liust ask you to
16 Q Three? 16 look at that for a minute.
17 A Division of three. 17 A (Reviews document.)
18 Q What's the division called? 18 Q l think if you go to the third page, there's an
19 A Municipal archives and records. 19 email dated at the very bottom of the Page 08/30 of 2017
20 Q And there are three employees there? 20 from you to Caihy Sadler. The third page. lt's got 0044
21 A Yes. 21 in the lower right-hand corner.
22 Q So you guys would be experts in, l guess. 22 A Uh-huh.
23 archives and how to take care of them? 23 Q lt says it's from you to Sadler, Scannell and
24 MR. F|lZPATRlClQ Ob]ection_ Calls for a 24 Robintmusic. lt says. Good morning. That looks like
25 legal conclusion 25 that's maybe your hrst email -
H!LL COUNTR¥ CCURT RBFORTBRS BILL C°UNTR¥ COURT RB?ORTBRS
t210)691'1533 (210)691-1633
1 0 (BY MR. CRANE) ls that your job to take care of 1 A Yes.
2 archives? 2 Q - to Robin Terrazas? Yes?
3 A Yes. 3 A Yes. sir.
4 Q Do you receive training on how to do that? 4 0 Do you remember how you got the name of Robin
5 A We do. 5 Terrazas?
6 Q What kind of training have you received in how 6 A Through a google search.
7 to take care of archives? 7 Q l-iow did you get her emai| address?
8 A We take records management training when it 8 A l google searched for the Bamard E. Bee
9 comes to records retention. When it comes to archives, 9 Chapter.
10 whatever webinars or seminars are available through the 10 Q Looking at this today, do you know if this was
11 Texas State Library and Archives Commission. 11 your tirst email to someone with the local chapteer the
12 Q How long have you been working in municipal 12 Daughters of the Confederacy?
13 archives? 13 A Yes.
14 A Ten years. 14 Q And you see the email is dated August 3rd. Do
15 Q Have you ever been deposed before like you're 15 you think it was about that time when you made contact
16 doing here today? 16 with someone from the local chapter of the Daughters of
17 A No. 17 the Confederacy?
18 0 Do you understand that if you don't answer a 18 A That would be.
19 question - if you don't understand a question. you 19 Q And why did you want to make contact with the
20 shouldn't answer it? 20 Daughters of the Confederacy?
21 A Yes. 21 A l was requested to do research and tind
22 0 Has anybody discussed with you what you should 22 information pertaining to Travis Park and the monumenl.
23 say today other than - welll let me rephrase that. 23 Q What were you asked to research specifically?
24 Have you discussed your testimony with 24 Just in general or something specilic?
25 anyone today other than with Mr. Fitzpatrick or someone 25 A lwas asked to do research within the minutes.

 

 

 

 

HlLL COUNTRY CQURT RBPORTBRB
12101691-1613

RILL COUNTHY CO“RT RBF°RTBRS
(210)691-1633

 

 

l /-`"

11

 

d_‘
305`15)`53`$§:5`¢000`10>¢.».>0>»¢

hJ §§ bd hJ
CB hJ -* CJ

di hJ
ch Jd

 

00 `4 GD (h 3d CB bd -*

hJ ha hJ ha bd bd _A _a _A _A _; _L _A _a _4
u\-r>wN-ocooo`icocn.l>mN-<_:>"°

 

 

 

 

f\ l_ 4 _l ha h_lf\ l'\ l\ l_ l'\ n n .1 -l l 1 1
fdm§icés,lrésoiutiorls,ldiid §ri'y'dtlib'i:doctiihél‘ilb'lldn“lllat lu‘z'i' 1 ""e€t iWieii/hlt§ Téi'r§li§§s€npjlou' that, was there
would refer to Travis Park or the monument. 2 anything among her papers that explained this Confederate
Q And who asked you to do that? 3 hospital background?
A My supervisor. 4 A ldo not recall.
Q Which is who? 5 Q And then she mentions it was documented in a
A Melinda Uriegas. 6 Standing Structures Survey completed for the VIA
Q Could you spell Uriegas for the court reporter 7 Metropo|itan Transit. Do you have any familiarity with
and for myself? 8 the Standing Structures Survey done by VIA in 2015?
A U-R-l-E-G-A-S. 9 A Nol l do not
Q Do you know who asked her to do the research? 10 Q Do you understand whether or not this is true
A No, l do not 11 that there was a Confederate hospital on Travis Parl<?
0 When you gathered this research. what would you 12 A No, l do not know.
do with ii? 13 0 00 you remember what Robin Terrazas sent you as
A We are - we were creating a subject matter 14 information about the monument?
folder for future references and research. 15 A Well, from what it says in the email, minutes at
Q Do you know who it was for? 16 the Texas Convention from 1897, 1898. 1900, 1901, and
A For no one. lt was just part of our archive 17 1972.
collection 18 Q Do you remember anything else she sent you?
Q So when you gathered this research. what would 19 A l apologize. |'m going to have to read through
you do with it, just put it in a folder? 20 this.
A We put it in a folder and we place it in the 21 Q Take your time. There's no hurry.
filing cabinet for research. 22 A (Reviews document.) l apologize. l believe
Q Where is the filing cabinet? 23 there is something, but l'm looking for the little icon
A ln the municipal archives and records facility. 24 symbol to show that something would have been sent with
Q So it’s within where you nonna|ly work? 25 it.
HILL COUNTRY COURT RBPORTBRS HILL COUNTRY COURT RBP°RTBRS
(210)691-1633 i210)691-1633
m 19
A Yes, sir. 1 Q Yeah. ldon't see any icons here for what was
Q Would you look at the first page of this 2 attached. |'m just asking what you remember. You're
exhibit. lt's got a number 0042 in the lower right-hand 3 welcome to look through the emails and see what else
comer. 4 there may be. l think the one thing you haven't
A Uh-huh. 5 mentioned is a petition for - from the City for lands,
0 And so this emai| is dated August 5th. Sol l 6 something like that? |'m just asking what you recall.
mean, you can refresh your memory ifyou'd like, but 7 lt's not a trick question. lt's just asking what you
apparently you and Robin have exchanged a few emails. So 8 remember.
if it‘s dated August Sth. do you think you received it 9 A No. Vlhthout physically seeing any of the
probably on August 5th? 10 attachmentsl l would not remember. l apologize.
A l believe l would have, yes. on that date. 11 Q Would you look at the - one, two. three.
Q And other than receiving the email, would you do 12 four - the fifth page, it has a 0046 in the lower
anything with the - well. let me rephrase that. 13 right-hand comer.
lf you read through the email, she's 14 A Yes.
talking about sending you an attachmentthat includes 15 Q And ifyou look, there's an email from you to
some things, for example, the chapter members of the 16 Robin, and it says:
Bamard Bee Chapfer, list of charter members, some 17 Our office is trying to gather as much
minutes. You would put those in the tile that you were 18 information on this properly and the monument in
collecting? ls that what you would do? 19 place not only for preservation purposes, but also a
A Yes. 20 learning tool for our City to make the right
Q And then at the bottom lt says. As an aside, l 21 decision.
think it‘s important to point out that the property once 22 ls this based - when you're explaining why
sawed as a Confederate hospital. Do you see that 23 you want this, is this based on something Ms. Uriegas
sentenoe? 24 told you?
A Yes, sir. 25 A No.

 

 

 

 

HILL COUNTRY COURT RBPORTBRS
(310)691-16]3

HXLL COUNTRY CGURT RBFORTBRB
(3\0)691-163)

 

 

10

 

 

 

 

 

 

17

1 bim$sas§m&tlfir@\s-Eitib(b?ilif@éh§ Document 103-11 Fi|md 10997/18 Page 6 of 7

2 A This is actually part of the minutes and not - 2 Q Were you able to lind that ordinance?

3 not in our ordinance book, but it is in minutes. 3 A Not the ordinance

4 (Exhibit 3 marked.) 4 Q Do you remember looking for it?

5 0 (BY MR. CRANE) |'m showing you what's marked 5 A Yes.

6 Exhibil Number 3. lt has what we call Bates numbers in 6 Q And iteven has a page number. 00 you have any
7 the lower right-hand comer. 7 recollection of why you were not able to find it?

8 A Uh-huh. 8 A l don‘t believe the wording was the same. l'm
9 Q lhad to hand write those. For whatever reason, 9 sorry. l do not know.

10 the numbers would not print out. But these were produced 10 Q ls the ordinance book JM-491, does it still
11 by the City to us. And can you read that handwriting? 11 exist?

12 lt's hard to read, l know, handwriting from 100 years 12 A Yes. it does.

13 890- Can you read that handwriting? 13 0 And when you look at Page 757, do you remember
14 A Yes. 14 what you would see?

15 Q Can you read into the record what it says? 15 A Not off the top of my head. l don't remember.
16 A Of course. (Reading): 16 Q But if there was a copy of the ordinance itself,
17 Petition of the Daughters of the 17 presumably you would have found itl correct?
18 Confederacy for permission to erect a monument in 18 A Yes.

19 Travis Park. in this connection, Alderman Rheine 19 Q Because that was - that was your research
20 introduced the following ordinance. Be it ordained 20 project?
21 by the city council of the City of San Antonio that 21 A Yes.
22 permission be and is hereby granted to the Daughters 22 0 l-low long did you spend looking for information
23 of the Confederacy to use the amount of land 23 about the Travis Park memorial'?
24 petitioned for in the center of said Travis Park and 24 A Anywhere between two to three weeks. _
25 that the city engineer - sorry that's blank - 25 Q Do you remember when you first started doing
HILL COUNTRY COURT RBP°RTBRB H!LL C°UNTRY COURT RBPORTBRS
(210)691~1633 (210)691-1633
` 1a on

1 hereby ordered to survey and define said plot of land 1 that?

2 at once. The ordinance was adopted unanimously 2 A Around the same time that l sent Ms. Robin the
3 Q Wou|d you describe this as a minute or as an 3 email.

4 ordinance? 4 Q Would you look at the second page of Exhibit
5 A This is a minute. 5 Number 3? Do you rememberseeing this - l'm not sure
6 Q Can you dehne what you mean by - what a minute 6 what 10 call it. lt looks like art outline of Travis

7 entry is? 7 Park. Do you remember seeing this before?

8 A A minute entry takes note of everything that 8 A lt’s hard to make out.

9 happens within the council meeting. And the reason l say 9 Q lf you look at the bottom third of the gray
10 it's a minute is because of the reference number that is 10 part, it says - you can seel more or lessl Travis

11 on there. 11 Street.

12 Q What's the reference number? 12 A Uh~huh.

13 A Ordinance Book JM-491. which is journal minutes 13 Q And then above it there's a big circle. ls it
14 Q So that refers - so l meanl l really have 14 possible this represents Travis Park?

15 almost no understanding of minutes and ordinances as kept 15 MR. FlTZPATRlCK: Objeclion, calls for
16 by the City, so if my questions sound dumb it’s because 16 speculation

17 l‘m somewhat dumb about these kind of things. So is 17 Q (BY MR. CRANE) You can still answer.

18 this - you see this as a minute entry, but it has a 18 A Yes.

19 reference to an ordinance book? 19 Q Do you remember seeing this before?

20 A Yes. 20 A There's one similar.

21 Q What does that indicate. that it has a reference 21 0 You have a fuzzy memory, apparentlyl of this?
22 to an ordinance book? 22 A l believe this might be a shorter version.

23 A Meaning an ordinance was passed. 23 Q lf you look in the very middle of the circlel
24 0 And if somebody wanted to go lind it, they would 24 can you see the words "Travis Park"?

25 go look in ordinance book JM-491? 25 A Yes.

 

 

 

 

HILL COHHTRY COURT RBPORTBRS
(210]691'1633

u!LL COVHTRY COURT RBPORTBRS
(210)691'1633

 

 

Case 5:17-CV-01072-DAE Document103-11 Fl|ed;€tlf®?[l$ Page?_~.oi_-?-~.s

 

"‘ naoumn tass'rl.\'c cF wire ci-TY
' couiicIL 0F rita cl‘rY_oF san
Arr'roriro, r-r,om)AY Ms.-tca 27.. 1899

PRESENT: anor :'arshall Hicks
Alderren A_exanéer, Zarker, Davis, Lamm, Hah. cke,
I-it:r.....e, O'Conr.or, ?i ':~L-r:', .-'t$'.eir:er, er.~i':€er, Suri:ey
and Thiele

' »

*{-******'*~}******K"*il'*¥r****

Pet irion o_ the Daughters of the Confederacy for permission
to erect a monucenc in Tra"is Park. In this connection Ald,
Rheiner _n;roouced the following ordinance. -
Be it orda_red cy the City Council of tne City of San Anbonio
that pern_ssion be and is herecy granced to tne Dau$hcers of
the Consede:a cy to use the amount ol` land petitioned for in the
ee:.t er of said Tra::s Park a:.d that the Ci:y En; .1r .cer be hereby '
ordered to sur ey and deline said plm of land at once.

The ordinance was adopted unanimously.

*i*****i**'i'******~l~******** ¢

On motion the Counc il' adjourned.

  

RPPROVED:
' /B/ Harshall Hicks
Hayor
ATIEST:
/s/ W. W. Johnssn
City Clerk
!
0
._ =-»-‘ '~rs tents ° `
" c:'~.-.:Y or -_z~.\n } ss. c:`a'r. r-.:-: :-..:"
cJ~;=z- ana `
. °~'l'- \:""' ;':1 l*\¢ C-o. :'--1\ cl 1'-.-{.:1-" "*¢\ Ar°.~¢s. m the S‘=°. ;' ." ..' -\\‘s' o"*‘»
x.-: "'.' ¢::.'~~ 3. x~-~g,_'--\. ._- c ._,; : .» _ .-;.-.
-. . .~*-f ~ `~. .~_q .~.r 9, , ':.‘~ Z. - .~ . :--;s 8 . 1

     

‘ '.:-.- '\. ..~',: . .rc|!"u'\'.'-.¢‘;. -‘~ "

C- ..¢\ ¢.~-.1-» m, i-.¢-.. area Iw ..~\l :: ~:. ;.." :' : -.» C.'¢ :§»,n l~n: -.‘-.¢. s~....._./.e.........._....

say ¢i... ...zd:'-¢¢/">"M .......“............ ». agr )J::.a_.
luna

 

ASJWOOZD

